Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Michael Montgomery appeals the district court’s order granting summary judgment in favor of Defendant Conmed, Inc., on Montgomery’s 42 U.S.C. §.1983 (2012) complaint. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Montgomery’s informal brief does not challenge the basis for the district court’s disposition, Montgomery has forfeited appellate review of the court’s order. Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we deny Montgomery’s motions for appointment of counsel and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED